DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, and 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Regarding claim 8, lines 5-6, the limitation "supplying a solution containing less than 1.0 mol of acid-derived acid dissociable hydrogen ions per 1.0 mol of amount of charge transferred” is unclear because the amount of charge transferred increases with electrolysis time. While a solution may meet the above limitation for a specific value range, the solution may not meet the above limitation for a different value range. Since the electrolysis time has not been recited, it is unclear how it can be determined if the above limitation is met without knowing the electrolysis time.

Claims 9 and 11-17 are rejected, because they depend from the rejected claim 8.

Claim Rejections - 35 USC § 102/ 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent no. US 3,470,044 (hereinafter called Radimer), and in the alternate, rejected under 35 U.S.C. 103 as being unpatentable over Radimer, and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Regarding claim 8, Radimer discloses a method of producing ammonium persulfate (reads on ammonium peroxydisulfate) by electrolyzing a spent etching solution (containing ammonium sulfate) comprising: providing a diaphragm cell 4 (reads on an electrolyzer) which is separated into an anode chamber 6 and a cathode chamber 8 by a cation exchange membrane 10, supplying spent aqueous etching solution (containing ammonium sulfate) as an anode-side feedstock (see Fig. and column 6, lines 14-25).

Radimer further discloses that in an embodiment, the cathode-side feedstock comprises a solution of 0.5 M (NH4)2S04 and 0.5 M H2S04 (see column 8, lines 2-3), but Radimer further discloses that it is possible to use alkaline electrolytes as catholytes (see column 3, lines 55-57), thus teaching that the catholyte may comprise an alkaline solution containing only (NH4)2S04.

Radimer further discloses that cations, for example copper ions, and hydrogen ions can pass from the anode chamber 6 to the cathode chamber 8 through the cation exchange membrane 10 (see column 3, lines 71-75), thus teaching the limitation of supplying an ammonium sulfate aqueous solution containing less than 1.0 mol of acid- derived acid dissociable hydrogen ions per 1.0 mol of charge transferred as determined by a value of an amount of current flow x electrolysis time, as a cathode-side feedstock.

Further, Radimer discloses that it is possible to use alkaline electrolytes as catholytes (see column 3, lines 55-57). Alternately, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught in Example 1  by using an alkaline electrolyte as catholyte as taught by Radimer (see column 3, lines 55-57). The person with ordinary skill in the art would have been motivated to make this modification, because Radimer teaches that an alkaline electrolyte would be suitable for use as catholyte when regenerating an alkaline persulfate etching solution.

Since it is known that under alkaline conditions, ammonium ion is converted into ammonia gas (see for example, Mumby: page 7, lines 19-24), at least some ammonia would be generated on the cathode side.

Regarding claims 12 and 13, Radimer further discloses adding ammonium thiocyanate (NH4CNS) (a polarizer) to the anode-side feedstock for increasing anode efficiency for conversion of sulfate values to persulfate by 50 to 100% (see column 4, lines 38-45).

Regarding claim 14, Radimer further discloses that the anode is platinum (see column 7, lines 52-54).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 3,470,044 (hereinafter called Radimer), as shown for claim 8 above, and further in view of Korean patent application publication no. KR 10-1528911 (hereinafter called Chang) (citations are to the attached English machine translation), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Regarding claim 9, Radimer does not disclose that the concentration of ammonium sulfate in the ammonium sulfate aqueous solution as the anode-side feedstock is 30 to 45% by weight.  
.
Chang discloses that the concentration of the ammonium sulfate aqueous solution in the anode-side feedstock is 40-43 % by weight (see page 5, 4th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Radimer by having 40-43 % concentration of ammonium sulfate in the anode-side feedstock as taught by Chang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 11, Radimer does not disclose that the concentration of ammonium sulfate in the ammonium sulfate aqueous solution as the cathode-side feedstock is 30 to 45% by weight.  
.
Chang discloses that the concentration of sulfate ions in the cathode-side feedstock is 10-50 % by weight (see page 5, 5th paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Radimer by having 10-50 % concentration of sulfate ions in the cathode-side feedstock as taught by Chang. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 3,470,044 (hereinafter called Radimer), as shown for claim 8 above, and further in view of Chinese patent application publication no. CN 102877085 (hereinafter called Yu), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Regarding claim 15, Yu further discloses that the ammonium persulfate is produced at a current efficiency of 98.33 % (see paragraph 0071).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Radimer by performing routine experimentation to achieve current efficiency close to that achieved by Yu. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 3,470,044 (hereinafter called Radimer), as shown for claim 8 above, and further in view of international patent application publication no. WO 2015/010885 (hereinafter called Cuiper), and as evidenced by Canadian patent application publication no. CA 2235961 (hereinafter called Mumby).

Radimer does not disclose that the ammonium sulfate in the anode-side feedstock solution includes one produced as a byproduct in a lactam production process, and wherein the ammonia produced on the cathode side is used for a lactam production process.

Cuiper teaches a continuous process for recovering caprolactam and crystalline ammonium sulfate comprises charging ammonia to a cyclohexanone oxime Beckmann rearrangement mixture, where a crude caprolactam phase and an aqueous ammonium sulfate phase are formed, separating the crude caprolactam phase from the aqueous ammonium sulfate phase, and recycling at least part of the aqueous ammonium sulfate solution (see the Derwent Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Radimer by using the ammonium sulfate solution produced as a byproduct in a lactam production process as the anode-side feedstock, and using the ammonia produced on the cathode side for the lactam production process as taught by Cuiper. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be effective use of the by-product of the lactam process and reuse of the ammonia in the lactam process.

Response to Arguments 

Many of Applicant’s arguments with respect to the rejection of claims under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SALIL JAIN/Examiner, Art Unit 1795